Title: From Thomas Jefferson to Benjamin Smith Barton, 2 December 1792
From: Jefferson, Thomas
To: Barton, Benjamin Smith



Dec. 2. 92.

Th: Jefferson presents his compliments to Dr. Barton and has the pleasure to inform him that the Indian is now in Philadelphia to whom he had formerly proposed to address our South-sea adventurer. He is now under inoculation; but whenever well enough he will ask the favor of Dr. Barton and Mr. Michaux to meet him here and have a conference on the expedition. He thinks the return of these Indians will afford Mr. Michaux an excellent opportunity of being conveyed to Kaskaskia in perfect safety and without expence, and that such a lift as this should by no means be neglected. He mentioned it to Michaux,  who seemed to have some idea of a previous trip to S. Carolina which it would be well to dissuade him from if possible.
